 



Exhibit 10.30
TECHTEAM GLOBAL, INC.
NON-EMPLOYEE DIRECTORS EQUITY FEE GUIDELINES
UNDER 2006 INCENTIVE STOCK AND AWARDS PLAN
1.     Establishment. TechTeam Global, Inc. (the “Company”) hereby establishes
these Guidelines for equity awards to be granted as additional fees to the
members of its Board of Directors who are not officers or employees of the
Company or any of its subsidiaries (“Non-Employee Directors”). All awards
described in these Guidelines will be granted under the Company’s 2006 Incentive
Stock and Awards Plan (the “2006 Plan”).
2.     Effective Date and Administration. The effective date of these Guidelines
is January 1, 2007. These Guidelines shall be administered by the Board pursuant
to the 2006 Plan.
3.     One-Time Grants. Each Non-Employee Director on May 31, 2007 (other than
any Non-Employee Director first elected or appointed between March 8, 2007 and
May 31, 2007) shall be granted a one-time grant of restricted stock and stock
options for a number of shares of Common Stock determined based on the
director’s responsibilities on May 31, 2007 as follows:

                  Board of Directors   Restricted Stock   Options
All Board Members
    10,000       15,000  
Board Chairman
    8,000       12,000  
Committee Chairman
    4,000       6,000  
Committee Members
    2,000       3,000  

The restricted stock granted to each Board member vests ratably over four
(4) years and shall be subject to the terms and conditions of the Restricted
Stock Award Agreement attached hereto as Exhibit A.
The options shall be granted to each director in three separate grants as
follows: (a) one-half of the options shall vest ratably, on a monthly basis,
over three (3) years; (b) one-third of the options will vest ratably, on a
monthly basis, over two (2) years; and (c) the remaining one-sixth of the
options shall vest monthly over the one year. The options shall be subject to
the terms and conditions of the Stock Option Award Agreement attached hereto as
Exhibit B, C and D respectively,
4.     Annual Grants of Stock Options. Thereafter, on May 31 of each year
(“Annual Grant Date”), a Non-Employee Director shall be granted a stock option
for such number of shares of Common Stock based on the individuals’
responsibilities on that date determined as follows:

          Board of Directors   Options
All Board Members
    10,000  
Board Chairman
    8,000  
Committee Chairman
    4,000  
Committee Members
    2,000  

These options will vest ratably, on a monthly basis, over four (4) years. Such
options shall be subject to the terms and conditions of the Stock Option Award
Agreement attached hereto as Exhibit E.

 



--------------------------------------------------------------------------------



 



5.     No Right to Grants. A Non-Employee Director whose service as a director
is terminated for any reason prior to or after the Annual Grant Date in any year
shall not be entitled to a pro-rated grant of stock options for such period
either before or after the Annual Grant Date. A Non-Employee Director who is
appointed as the Chair of the Board, the chair of a committee, or a committee
member prior to or after the Annual Grant Date shall not be entitled to a
pro-rated grant of stock options for such period either before or after the
Annual Grant Date.
6.     Exercise Price. The exercise price of any stock option granted pursuant
to these Guidelines shall equal the Fair Market Value of a share on the
applicable grant date.
7.     Termination and Amendment. The Board may at any time terminate these
Guidelines and may amend these Guidelines, not more often than once in any six
month period, as it shall deem advisable including (without limiting the
generality of the foregoing) any amendments deemed by the Board to be necessary
or advisable to assure conformity of the Guidelines with any requirements of
state and federal laws or regulations now or hereafter in effect; provided,
however, that the Board may not, without approval by the shareholders of the
Company make any modifications which, under Rule 16b-3 or the rules of the
principal securities exchange on the which the Company’s Common Stock is then
listed, require such approval.
8.     Adjustment. The provisions of Section 14 of the 2006 Plan are
incorporated herein by reference and shall apply to these Guidelines as if these
Guidelines were a part of the 2006 Plan.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTED STOCK AGREEMENT
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
DIRECTOR RESTRICTED STOCK AWARD
[Name]
[Address]
Dear                                                             :
You have been granted a Restricted Stock award for shares of common stock of
Techteam Global, Inc. (the “Company”) under the Techteam Global, Inc. 2006
Incentive Stock and Awards Plan (the “Plan”) with the following terms and
conditions:

     
Grant Date:
  May 31, 2007
 
   
Number of Restricted Shares:
                       Shares
 
   
Vesting Schedule:
  Twenty-five percent (25%) of your Restricted Shares will vest on each of the
first four anniversaries of the Grant Date. Upon your termination of service as
a director of the Board, you will forfeit any unvested Restricted Shares.
 
   
[Issuance of Certificates][Escrow]:
  The Company will issue certificate(s) evidencing your Restricted Shares in
your name as soon as practicable following your execution of this Award. In
addition to any other legends placed on the certificate(s), such certificate(s)
will bear the following legend:
 
   
 
  “The sale or other transfer of the Shares represented by this certificate,
whether voluntary or by operation of law, is subject to restrictions set forth
in a Restricted Stock Award agreement, dated as of
                                        , by and between Techteam Global, Inc.
and the registered owner hereof. A copy of such agreement may be obtained from
the Secretary of Techteam Global, Inc.”
 
   
 
  Upon the vesting of the Restricted Shares, you will be entitled to a new
certificate for the Shares, without the foregoing legend, upon making a request
for such certificate to the Secretary of the Company.
 
   
Transferability of Restricted Shares:
  You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award at a time when
applicable laws, Company policies (including without limitation, the Company’s

3



--------------------------------------------------------------------------------



 



     
 
  Insider Trading Policy) or an agreement between the Company and its
underwriters prohibit a sale.
 
   
Voting and Dividends:
  While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will receive all dividends paid with respect to the Restricted
Shares, in each case so long as the applicable record date occurs before you
forfeit such Shares. If, however, any such dividends or distributions are paid
in Shares, such Shares will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Award as are the
Restricted Shares with respect to which they were paid.
 
   
Miscellaneous:
 
•     As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement or the Plan and any determination made by the Committee
pursuant to this Agreement shall be final, binding and conclusive.
 
   
 
 
•     This Agreement may be executed in counterparts.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.
BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

     
 
   
 
   
Authorized Officer
  Recipient

4



--------------------------------------------------------------------------------



 



EXHIBIT B
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
DIRECTOR STOCK OPTION AWARD AGREEMENT
[Name]
[Address]
[Telephone]: (     )      -                    
Dear                                                             :
You have been granted an option (the “Option”) to purchase shares of common
stock, $.01 par value per share (“Shares”), of TechTeam Global, Inc. (the
“Company”) under the TechTeam Global, Inc. 2006 Incentive Stock and Awards Plan
(the “Plan”) with the following terms and conditions:

     
Grant Date:
  May 31, 2007
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Number of Option Shares:
                      
 
   
Exercise Price per Share:
  U.S. $                    
 
   
Expiration Date:
  Close of business at the Company headquarters on the tenth (10th) anniversary
of the Grant Date, or if earlier, the first anniversary of the date you cease to
be a member of the Board for any reason. This Option may not be exercised after
the Expiration Date.
 
   
Vesting Schedule:
  Your Option will vest in equal monthly installments on the last day of each of
the 36 months following the Grant Date, subject to the provisions described
under “Termination of Service”.
 
   
Termination of Service:
  If you terminate service as a director of the Board for any reason, your
unvested Options shall be forfeited as of the date of such termination.

5



--------------------------------------------------------------------------------



 



     
Manner of Exercise:
  You may exercise the vested portion of the Option at any time prior to the
Expiration Date. To exercise this Option, you must provide a properly completed
Notice of Exercise Form, specifying how many Option Shares you wish to purchase.
This form will explain how you must satisfy the exercise price and withholding
taxes due, if any, upon exercise. If someone else wants to exercise this Option
after your death, that person must contact the Secretary of the Company and
prove to the Company’s satisfaction that he or she is entitled to do so. Your
ability to exercise the Option may be restricted by the Company if required by
applicable law or the Company’s Insider Trading Policy.
 
   
Transferability of Option:
  You may not transfer or assign this Option for any reason, other than under
your will or as required by intestate laws. Any attempted transfer or assignment
will be null and void.
 
   
Restrictions on Transferability of Shares:
  By accepting this Option, you agree not to sell or otherwise transfer any
Shares acquired under this Option at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
   
Miscellaneous:
  By accepting this Option, you agree, for yourself and your legal
representatives or guardians, that this Agreement shall be interpreted by the
Board and that any interpretation by the Board of the terms of this Agreement
and any determination made by the Board pursuant to this Agreement shall be
final, binding and conclusive. This Agreement may be executed in counterparts.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan, which is
incorporated herein by reference.
BY ACCEPTING THIS STOCK OPTION AWARD AND SIGNING BELOW, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

     
TECHTEAM GLOBAL, INC.
  OPTIONEE
 
   
 
   
 
   
Authorized Officer
  [Name]

6



--------------------------------------------------------------------------------



 



EXHIBIT C
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
DIRECTOR STOCK OPTION AWARD AGREEMENT
[Name]
[Address]
[Telephone]: (     )      -                    
Dear                                                             :
You have been granted an option (the “Option”) to purchase shares of common
stock, $.01 par value per share (“Shares”), of TechTeam Global, Inc. (the
“Company”) under the TechTeam Global, Inc. 2006 Incentive Stock and Awards Plan
(the “Plan”) with the following terms and conditions:

     
Grant Date:
  May 31, 2007
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Number of Option Shares:
                      
 
   
Exercise Price per Share:
  U.S. $                    
 
   
Expiration Date:
  Close of business at the Company headquarters on the tenth (10th) anniversary
of the Grant Date, or if earlier, the first anniversary of the date you cease to
be a member of the Board for any reason. This Option may not be exercised after
the Expiration Date.
 
   
Vesting Schedule:
  Your Option will vest in equal monthly installments on the last day of each of
the 24 months following the Grant Date, subject to the provisions described
under “Termination of Service”.
 
   
Termination of Service:
  If you terminate service as a director of the Board for any reason, your
unvested Options shall be forfeited as of the date of such termination.

7



--------------------------------------------------------------------------------



 



     
Manner of Exercise:
  You may exercise the vested portion of the Option at any time prior to the
Expiration Date. To exercise this Option, you must provide a properly completed
Notice of Exercise Form, specifying how many Option Shares you wish to purchase.
This form will explain how you must satisfy the exercise price and withholding
taxes due, if any, upon exercise. If someone else wants to exercise this Option
after your death, that person must contact the Secretary of the Company and
prove to the Company’s satisfaction that he or she is entitled to do so. Your
ability to exercise the Option may be restricted by the Company if required by
applicable law or the Company’s Insider Trading Policy.
 
   
Transferability of Option:
  You may not transfer or assign this Option for any reason, other than under
your will or as required by intestate laws. Any attempted transfer or assignment
will be null and void.
 
   
Restrictions on Transferability of Shares:
  By accepting this Option, you agree not to sell or otherwise transfer any
Shares acquired under this Option at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
   
Miscellaneous:
  By accepting this Option, you agree, for yourself and your legal
representatives or guardians, that this Agreement shall be interpreted by the
Board and that any interpretation by the Board of the terms of this Agreement
and any determination made by the Board pursuant to this Agreement shall be
final, binding and conclusive. This Agreement may be executed in counterparts.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan, which is
incorporated herein by reference.
BY ACCEPTING THIS STOCK OPTION AWARD AND SIGNING BELOW, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

     
TECHTEAM GLOBAL, INC.
  OPTIONEE
 
   
 
   
 
   
Authorized Officer
  [Name]

8



--------------------------------------------------------------------------------



 



EXHIBIT D
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
DIRECTOR STOCK OPTION AWARD AGREEMENT
[Name]
[Address]
[Telephone]: (     )      -                    
Dear                                                             :
You have been granted an option (the “Option”) to purchase shares of common
stock, $.01 par value per share (“Shares”), of TechTeam Global, Inc. (the
“Company”) under the TechTeam Global, Inc. 2006 Incentive Stock and Awards Plan
(the “Plan”) with the following terms and conditions:

     
Grant Date:
  May 31, 2007
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Number of Option Shares:
                      
 
   
Exercise Price per Share:
  U.S. $                    
 
   
Expiration Date:
  Close of business at the Company headquarters on the tenth (10th) anniversary
of the Grant Date, or if earlier, the first anniversary of the date you cease to
be a member of the Board for any reason. This Option may not be exercised after
the Expiration Date.
 
   
Vesting Schedule:
  Your Option will vest in equal monthly installments on the last day of each of
the 12 months following the Grant Date, subject to the provisions described
under “Termination of Service”.
 
   
Termination of Service:
  If you terminate service as a director of the Board for any reason, your
unvested Options shall be forfeited as of the date of such termination.

9



--------------------------------------------------------------------------------



 



     
Manner of Exercise:
  You may exercise the vested portion of the Option at any time prior to the
Expiration Date. To exercise this Option, you must provide a properly completed
Notice of Exercise Form, specifying how many Option Shares you wish to purchase.
This form will explain how you must satisfy the exercise price and withholding
taxes due, if any, upon exercise. If someone else wants to exercise this Option
after your death, that person must contact the Secretary of the Company and
prove to the Company’s satisfaction that he or she is entitled to do so. Your
ability to exercise the Option may be restricted by the Company if required by
applicable law or the Company’s Insider Trading Policy.
 
   
Transferability of Option:
  You may not transfer or assign this Option for any reason, other than under
your will or as required by intestate laws. Any attempted transfer or assignment
will be null and void.
 
   
Restrictions on Transferability of Shares:
  By accepting this Option, you agree not to sell or otherwise transfer any
Shares acquired under this Option at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
   
Miscellaneous:
  By accepting this Option, you agree, for yourself and your legal
representatives or guardians, that this Agreement shall be interpreted by the
Board and that any interpretation by the Board of the terms of this Agreement
and any determination made by the Board pursuant to this Agreement shall be
final, binding and conclusive. This Agreement may be executed in counterparts.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan, which is
incorporated herein by reference.
BY ACCEPTING THIS STOCK OPTION AWARD AND SIGNING BELOW, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

     
TECHTEAM GLOBAL, INC.
  OPTIONEE
 
   
 
   
 
   
Authorized Officer
  [Name]

10



--------------------------------------------------------------------------------



 



EXHIBIT E
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
DIRECTOR STOCK OPTION AWARD AGREEMENT
[Name]
[Address]
[Telephone]: (     )      -                    
Dear                                                             :
You have been granted an option (the “Option”) to purchase shares of common
stock, $.01 par value per share (“Shares”), of TechTeam Global, Inc. (the
“Company”) under the TechTeam Global, Inc. 2006 Incentive Stock and Awards Plan
(the “Plan”) with the following terms and conditions:

     
Grant Date:
  May 31, 2007
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Number of Option Shares:
                      
 
   
Exercise Price per Share:
  U.S. $                    
 
   
Expiration Date:
  Close of business at the Company headquarters on the tenth (10th) anniversary
of the Grant Date, or if earlier, the first anniversary of the date you cease to
be a member of the Board for any reason. This Option may not be exercised after
the Expiration Date.
 
   
Vesting Schedule:
  Your Option will vest in equal monthly installments on the last day of each of
the 48 months following the Grant Date, subject to the provisions described
under “Termination of Service”.
 
   
Termination of Service:
  If you terminate service as a director of the Board for any reason, your
unvested Options shall be forfeited as of the date of such termination.

11



--------------------------------------------------------------------------------



 



     
Manner of Exercise:
  You may exercise the vested portion of the Option at any time prior to the
Expiration Date. To exercise this Option, you must provide a properly completed
Notice of Exercise Form, specifying how many Option Shares you wish to purchase.
This form will explain how you must satisfy the exercise price and withholding
taxes due, if any, upon exercise. If someone else wants to exercise this Option
after your death, that person must contact the Secretary of the Company and
prove to the Company’s satisfaction that he or she is entitled to do so. Your
ability to exercise the Option may be restricted by the Company if required by
applicable law or the Company’s Insider Trading Policy.
 
   
Transferability of Option:
  You may not transfer or assign this Option for any reason, other than under
your will or as required by intestate laws. Any attempted transfer or assignment
will be null and void.
 
   
Restrictions on Transferability of Shares:
  By accepting this Option, you agree not to sell or otherwise transfer any
Shares acquired under this Option at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
   
Miscellaneous:
  By accepting this Option, you agree, for yourself and your legal
representatives or guardians, that this Agreement shall be interpreted by the
Board and that any interpretation by the Board of the terms of this Agreement
and any determination made by the Board pursuant to this Agreement shall be
final, binding and conclusive. This Agreement may be executed in counterparts.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan, which is
incorporated herein by reference.
BY ACCEPTING THIS STOCK OPTION AWARD AND SIGNING BELOW, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

     
TECHTEAM GLOBAL, INC.
  OPTIONEE
 
   
 
   
 
   
Authorized Officer
  [Name]

12